                                                                  Case 8:18-bk-13311-CB             Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09                             Desc
                                                                                                     Main Document    Page 1 of 27


                                                                  1   William N. Lobel (CA Bar No. 93202)
                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2   650 Town Center Drive, Suite 1500
                                                                      Costa Mesa, CA 92626
                                                                  3   Telephone: (714) 384-4740
                                                                      Facsimile: (714) 384-4741
                                                                  4   E-mail:    wlobel@pszjlaw.com

                                                                  5   [Proposed] Attorneys for Ruby’s Diner, Inc., et al.,
                                                                      Debtors and Debtors-in-Possession
                                                                  6

                                                                  7

                                                                  8                                   UNITED STATES BANKRUPTCY COURT

                                                                  9                   CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                                 10 In re:                                                              Case No. 8:18-bk-13311-CB
                                                                 11 RUBY’S DINER, INC., a California corporation,                       Chapter 11
                                                                    et al.,1
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                                                     (Jointly Administered With Case Nos.
                                                                             Debtors and Debtors-in-Possession,                         8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                                     bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
                                          ATTORNEYS AT LAW




                                                                    Affects:                                                            13201-CB; 8:18-bk-13202-CB)
                                                                 14
                                                                         All Debtors
                                                                 15                                                                     UPDATED CHAPTER 11 STATUS
                                                                         RUBY’S DINER, INC., ONLY                                       REPORT DATED OCTOBER 15, 2018;
                                                                 16                                                                     DECLARATION OF DOUGLAS S.
                                                                 17       RUBY’S SOCAL DINERS, LLC, ONLY                                CAVANAUGH IN SUPPORT THEREOF

                                                                 18       RUBY’S QUALITY DINERS, LLC, ONLY    DATE:                                       October 22, 2018
                                                                                                              TIME:                                       10:00 p.m.
                                                                 19       RUBY’S HUNTINGTON BEACH, LTD., ONLY CTRM:                                       5D
                                                                                                              PLACE:                                      411 West Fourth Street
                                                                 20                                                                                       Santa Ana, CA 92701
                                                                          RUBY’S LAGUNA HILLS, LTD. ONLY
                                                                 21
                                                                          RUBY’S OCEANSIDE, LTD., ONLY
                                                                 22
                                                                          RUBY’S PALM SPRINGS, LTD., ONLY
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                      1
                                                                       The last four digits of the Debtors’ federal tax identification numbers are as follows: Ruby’s Diner, Inc. (8143); Ruby’s
                                                                 28   SoCal Diners, LLC (9782); Ruby’s Quality Diners, LLC (1539); Ruby’s Huntington Beach, Ltd. (1331); Ruby’s Laguna
                                                                      Hills, Ltd. (6603); Ruby’s Oceanside, Ltd. (9104); and Ruby Palm Springs, Ltd. (9627).

                                                                      DOCS_LA#297293.2 76135/001                                1
                                                                                                                                                 UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB                Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09                           Desc
                                                                                                        Main Document    Page 2 of 27


                                                                  1       TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY

                                                                  2       JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE OFFICIAL

                                                                  3       COMMITTEE OF UNSECURED CREDITORS THE 20 LARGEST UNSECURED

                                                                  4       CREDITORS, SECURED CREDITORS, AND OTHER PARTIES IN INTEREST:

                                                                  5              On August 29, 2018, Ruby’s SoCal Diners, LLC, a Delaware limited liability company

                                                                  6   (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company (“Quality”);

                                                                  7   Ruby’s Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington Beach”);

                                                                  8   Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”); Ruby’s

                                                                  9   Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm Springs,

                                                                 10   Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively, the “SoCal Debtors”)

                                                                 11   filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. On September 5, 2018,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Ruby’s Diner, Inc., a California corporation (“RDI”) filed a related chapter 11 case. RDI and the
                                        COSTA MESA, CALIFORNIA




                                                                 13   SoCal Debtors are referred to herein as the “Debtors.” On September 5, 2018, the Court entered an
                                          ATTORNEYS AT LAW




                                                                 14   order jointly administering the Debtors’ cases, with RDI designated as the lead debtor.

                                                                 15              No party has requested the appointment of a trustee or examiner in the Debtors’ cases. On

                                                                 16   September 19, 2018, the Office of the United States Trustee (the “UST”) appointed an official

                                                                 17   committee of unsecured creditors in the RDI case (the “Committee”).

                                                                 18              On September 5, 2018, Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an

                                                                 19   entity affiliated with the Debtors through common ownership and control, commenced a separate

                                                                 20   chapter 11 proceeding.

                                                                 21   A.         INITIAL STATUS REPORT

                                                                 22              This Status Report is an update to the Debtors’ initial status report filed with the Court on

                                                                 23   September 19, 2018 (the “Initial Status Report”) [Docket No. 65], which Initial Status Report is

                                                                 24   incorporated herein by this reference.2 In support of this Status Report, attached hereto is the

                                                                 25   Declaration of Douglas S. Cavanaugh (the “Cavanaugh Declaration”).

                                                                 26   B.         MEETING OF CREDITORS

                                                                 27              The SoCal Debtors’ meeting of creditors was conducted on October 3, 2018 (the “SoCal

                                                                 28
                                                                      2
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Initial Status Report.

                                                                      DOCS_LA#297293.2 76135/001                                  2
                                                                                                                                                   UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09              Desc
                                                                                                    Main Document    Page 3 of 27


                                                                  1   Debtors 341(a)”). RDI’s meeting of creditors is scheduled for October 15, 2018 (the “RDI 341(a)”).

                                                                  2    C.     REQUIREMENTS OF THE CHAPTER 11 DEBTORS-IN-POSSESSION

                                                                  3           With the exception of the monthly operating reports (the “MORs”), which, as discussed

                                                                  4   below, will be filed by October 22, 2018 pursuant to an agreement with the UST as to the reporting

                                                                  5   periods, the Debtors are in compliance with their duties under sections 521, 1106 and 1107 of the

                                                                  6   Bankruptcy Code, and the requirements of Rule 2015(2)(a) and (b) of the Local Bankruptcy Rules

                                                                  7   (the “Local Rules”). The Debtors are also in compliance with the UST requirements. Since the

                                                                  8   filing of the Initial Status Report in these Cases, the Debtors have closed their prepetition bank

                                                                  9   accounts. Evidence of the closing of the prepetition bank accounts is attached to the Cavanaugh

                                                                 10   Declaration as Exhibit “A.”

                                                                 11            In compliance with Rule 2015.3, on September 26, 2018, the Debtors filed their Periodic
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Reports on Related Entities Regarding Value, Operations and Profitability of Entities in Which the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Estates Hold a Substantial or Controlling Interest [Docket Nos. 91, 92 and 93, respectively].
                                          ATTORNEYS AT LAW




                                                                 14           On September 28, 2018, the Debtors filed their Schedules of Assets and Liabilities (the

                                                                 15   “Schedules”) and Statements of Financial Affairs (the “SOFAs”). Once RDI’s 341(a) has been

                                                                 16   concluded, the Debtors will determine if amended Schedules need to be filed.

                                                                 17           As noted above, the Debtors will file their MORs by October 22, 2018. The delay in filing

                                                                 18   the MORs was the result of the Debtors’ historically utilizing a 13-period process for preparing their

                                                                 19   financial reporting. As converting the Debtors’ reporting to a monthly basis would be time-

                                                                 20   consuming and would not be cost-effective, the Debtors sought and obtained the agreement of the

                                                                 21   UST to continue to provide their reporting on a 13-period basis. Because some periods have ending

                                                                 22   dates as late as 12 days after the ending of the month, however, preparing and submitting the MORs

                                                                 23   by the 15th of each month would not be possible. Therefore, the Debtors have proposed, with the

                                                                 24   UST’s agreement, that the MORs will be filed 15 days following the ending of each of period, as set

                                                                 25   forth in Exhibit “B” to the Cavanaugh Declaration.

                                                                 26           The UST quarterly fees for the quarter ending September 30, 2018 are due on October 31,

                                                                 27   2018, and will be paid by the Debtors by the payment deadline.

                                                                 28

                                                                      DOCS_LA#297293.2 76135/001                       3
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09               Desc
                                                                                                    Main Document    Page 4 of 27


                                                                  1   D.      EMPLOYMENT OF PROFESSIONALS

                                                                  2           The Debtors have retained Pachulski Stang Ziehl & Jones LLP (“PSZJ”) to represent them as

                                                                  3   their general insolvency counsel and, on September 28, 2018, the Debtors filed their application for

                                                                  4   approval of PSZJ as general insolvency counsel to the Debtors (the “PSZJ Application”) [Docket

                                                                  5   No. 94]. On October 5, 2018, the UST filed a limited objection to the PSZJ Application (the “UST

                                                                  6   Limited Objection”) [Docket No. 105] and, on October 11, 2018, PSZJ and the UST entered into a

                                                                  7   stipulation resolving the UST Limited Objection, which was filed with the Court on October 11,

                                                                  8   2018 [Docket No. 107]. On October 12, 2018 Opus Bank filed a limited objection and reservation of

                                                                  9   rights with respect to the PSZJ Application (the “Opus Limited Objection”) [Docket No. 109], and

                                                                 10   requested a hearing. The hearing on the Opus Limited Objection is scheduled for October 22, 2018.

                                                                 11           The Debtors have retained Donlin Recano & Company, Inc. (“DRC”) as their claims and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   noticing agent and, on September 28, 2018, the Debtors filed their application for approval of DRC
                                        COSTA MESA, CALIFORNIA




                                                                 13   as their claims and noticing agent (the “DRC Application”) [Docket No. 96]. The DRC Application
                                          ATTORNEYS AT LAW




                                                                 14   is currently pending with the Court.

                                                                 15           RDI has retained GlassRatner Advisory & Capital Group LLC (“GRA”) as its financial

                                                                 16   advisor, and on October 2, 2018, RDI filed its application for approval of GRA as its financial

                                                                 17   advisor (the “GRA Application”) [Docket No. 100]. The GRA Application is currently pending with

                                                                 18   the Court.

                                                                 19           The Debtors have retained AFP Saddington LLP (“AFPS”) at their accountants for the

                                                                 20   purpose of preparing the Debtors’ 2017 Federal and State tax returns. The Debtors anticipate filing

                                                                 21   the AFPS employment application by October 18, 2018.

                                                                 22           The Debtors anticipate retaining Jeffrey M. Verdon Law Group, LLP to serve as their tax and

                                                                 23   corporate structuring attorneys.

                                                                 24   E.      USE OF CASH COLLATERAL AND BUDGET MOTION

                                                                 25           Since the Petition Dates, the Debtors have continued to operate the Company’s business in

                                                                 26   the ordinary course without material change from their pre-petition operations. The Debtors’ major

                                                                 27   assets and liabilities remain substantially the same as described in the Initial Status Report.

                                                                 28

                                                                      DOCS_LA#297293.2 76135/001                        4
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09              Desc
                                                                                                    Main Document    Page 5 of 27


                                                                  1            With respect to RDI, the following entities claim an interest in RDI’s cash collateral: (1)

                                                                  2   Credit Management Association, as collateral agent for RDI’s noteholders; (2) the Internal Revenue

                                                                  3   Service; (3) Pillsbury Winthrop Shaw Pittman LLP; and (4) Family Tree Produce (PACA claimant).

                                                                  4   In the SoCal Debtors’ cases, the following entities assert an interest in some or all of the SoCal

                                                                  5   Debtors’ cash collateral: (1) Opus Bank; (2) C&C Partnership; (3) Pillsbury Winthrop Shaw Pittman

                                                                  6   LLP; (4) Plaza Bonita, LLC; and (5) Family Tree Produce (PACA claimant).

                                                                  7            SoCal Debtors: On August 30, 2018, the SoCal Debtors filed their Motion and Emergency

                                                                  8   Motion by Debtors for Order (A) Authorizing Interim Use of Cash Collateral; (B) Granting

                                                                  9   Adequate Protection for Use of Prepetition Collateral, and (C) Granting Related Relief (the “SoCal

                                                                 10   Cash Collateral Motion”) [Docket No. 13]. On August 30, 2018, Opus Bank filed its objection to

                                                                 11   the SoCal Cash Collateral Motion [Docket No. 22]. On August 31, 2018, the Debtors and Opus
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Bank entered into a Stipulation for Order (A) Authorizing Interim Use of Cash Collateral; (B)
                                        COSTA MESA, CALIFORNIA




                                                                 13   Granting Adequate Protection for Use of Prepetition Collateral, and (C) Granting Related Relief (the
                                          ATTORNEYS AT LAW




                                                                 14   “Opus Cash Collateral Stipulation”) [Docket No. 33], and on August 31, 2018, the Court entered its

                                                                 15   interim order granting the Opus Cash Collateral Stipulation, and continued the hearing on the SoCal

                                                                 16   Cash Collateral Motion to September 24, 2018 [Docket No. 31]. On September 24, 2018, on the

                                                                 17   Court’s own order, the hearing on the SoCal Cash Collateral Motion was continued to October 22,

                                                                 18   2018.

                                                                 19            RDI: On September 5, 2018, RDI filed its Motion and Emergency Motion by Debtors for

                                                                 20   Order (A) Authorizing Interim Use of Cash Collateral; (B) Granting Adequate Protection for Use of

                                                                 21   Prepetition Collateral, and (C) Granting Related Relief (the “RDI Cash Collateral Motion”) [Docket

                                                                 22   No. 7]. On September 6, 2018, Opus Bank filed its objection to the RDI Cash Collateral Motion

                                                                 23   [Docket No. 19]. On September 6, 2018, the Court held a hearing on the RDI Cash Collateral

                                                                 24   Motion, and on September 10, 2018, the Court entered its order granting the RDI Cash Collateral

                                                                 25   Motion on an interim basis, and scheduled a final hearing on the RDI Cash Collateral Motion

                                                                 26   September 24, 2018 [Docket No. 30]. On September 24, 2018, on the Court’s own order, the

                                                                 27   hearing on the RDI Cash Collateral Motion was continued to October 22, 2018.

                                                                 28

                                                                      DOCS_LA#297293.2 76135/001                       5
                                                                                                                                     UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09            Desc
                                                                                                    Main Document    Page 6 of 27


                                                                  1            On September 10, 2018, Family Tree Produce, Inc. (“FTP”), a PACA claimant, filed an

                                                                  2   objection to the RDI Cash Collateral Motion (the “FTP Objection”) [Docket No. 36]. The Debtors

                                                                  3   and FTP entered into a stipulation resolving the FTP Objection (the “FTP Stipulation”), and on

                                                                  4   October 12, 2018, the FTP Stipulation was filed with the Court [Docket No. 108]. The FTP

                                                                  5   Stipulation is currently pending with the Court. On September 24, 2018, on the Court’s own order,

                                                                  6   the hearing on the FTP Objection was continued to October 22, 2018.

                                                                  7   F.      DEBTOR IN POSSESSION FINANCING MOTION

                                                                  8           As discussed in the Initial Status Report, and in accordance with the Plan Support

                                                                  9   Agreement, the Debtors and RFS contemplate that they will propose a joint chapter 11 plan of

                                                                 10   reorganization in their chapter 11 cases, pursuant to which, among other things, the RDI/RFS

                                                                 11   License Agreement will be terminated and the surviving merged entity will assume the role of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   franchisor of the Ruby’s® brand. The Plan Support Agreement further provides for Two Million
                                        COSTA MESA, CALIFORNIA




                                                                 13   Dollars ($2,000,000) in debtor-in-possession financing (the “DIP Financing”) from Mr. Craig or his
                                          ATTORNEYS AT LAW




                                                                 14   designee (the “DIP Lender”), the provision of plan funding by Mr. Craig by way of contribution of

                                                                 15   the DIP Financing, contribution of a note in the face amount of One Million Dollars ($1,000,000)

                                                                 16   owed by RFS to Mr. Craig, and new funds in the amount of One Million Dollars ($1,000,000). In

                                                                 17   addition, the Company Founders will make a “new value” contribution on the Effective Date of the

                                                                 18   Plan. As a result of the proposed implementation of the Plan Support Agreement, all of the assets of

                                                                 19   RDI and RFS will be owned by a reorganized RDI and reorganized RDI will be owned 60% by

                                                                 20   Steve Craig, 24% by Douglas Cavanaugh and 16% by Ralph Kosmides.

                                                                 21           Since the previous status conference, the Debtors and the DIP Lender have been actively

                                                                 22   involved in the preparation of the DIP Financing documentation and the motion seeking approval of

                                                                 23   the DIP Financing (the “DIP Financing Motion”), and anticipate filing the DIP Financing Motion

                                                                 24   before October 19, 2018.

                                                                 25   G.      INSURANCE FINANCING MOTION

                                                                 26           On September 19, 2018, the Debtors filed their motion for authority to enter into an

                                                                 27   insurance premium financing agreement and to provide adequate protection (the “Insurance

                                                                 28   Financing Motion”) [Docket No. 70]. The Court heard the Insurance Financing Motion on

                                                                      DOCS_LA#297293.2 76135/001                      6
                                                                                                                                    UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09               Desc
                                                                                                    Main Document    Page 7 of 27


                                                                  1   September 21, 2018, and requested certain additional information, and the Debtors filed an amended

                                                                  2   Insurance Financing Motion on September 21, 2018 (the “Amended Insurance Financing Motion)

                                                                  3   [Docket No. 80]. On September 21, 2018, the Court entered its order granting the Amended

                                                                  4   Insurance Financing Motion [Docket No. 84].

                                                                  5   H.      FUTURE MOTIONS

                                                                  6           The Debtors are in the process of analyzing certain issues regarding the monies owed by and

                                                                  7   between RDI, RFS and the Ruby’s® franchisees/licensees (the “Franchisees”), and the most

                                                                  8   appropriate means of allowing funds to flow in connection with the Ruby’s franchise system.

                                                                  9           Typically, in the past, when a consumer purchased a Ruby’s gift card (at a discount) from

                                                                 10   Costco and the consumer used the card to purchase food at a Ruby’s franchise restaurant, RDI was

                                                                 11   required to pay the Franchisee an amount that varies among franchises, but is typically 90% of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   amount spent by the consumer at the franchise restaurant. There exist significant amounts owed to
                                        COSTA MESA, CALIFORNIA




                                                                 13   the Franchisees by RDI on account of Costco reimbursements.
                                          ATTORNEYS AT LAW




                                                                 14           RFS currently serves as the franchisor to the Franchisees, and licenses Ruby’s® trademarks,

                                                                 15   system and intellectual property (the “Marks and Intellectual Property”) from RDI. Under RFS’

                                                                 16   agreements with the Franchisees (the “Franchise Agreements”), RFS (as franchisor) is entitled to a

                                                                 17   franchise royalty fee, which is generally the greater of a set dollar amount or four percent (4%) of

                                                                 18   “Gross Sales” (as such term is defined in the Franchise Agreements). As licensor of the Marks and

                                                                 19   Intellectual Property to RFS, pursuant to an Amended and Restated Trademark and Intellectual

                                                                 20   Property License Agreement, dated June 1, 1990 (the “RDI/RFS License Agreement”), RDI is

                                                                 21   entitled to one percent (1%) of the “Gross Sales” generated by RFS and the Franchisees as a license

                                                                 22   fee (the “RDI License Fee”).

                                                                 23           Prepetition, RDI lacked the funds to timely reimburse the Franchisees for honoring the

                                                                 24   Costco gift cards presented to them by consumers. As a result, the Franchisees have withheld

                                                                 25   payment of royalties to RFS, and RFS has not paid RDI pursuant to the RDI/RFS License

                                                                 26   Agreement.

                                                                 27           The Debtors and RFS believe it will be in the best interest of their creditors for the process of

                                                                 28   transfers among RDI, RFS and the Franchisees to begin again and the Debtors intend to request that

                                                                      DOCS_LA#297293.2 76135/001                        7
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09                Desc
                                                                                                    Main Document    Page 8 of 27


                                                                  1   the Court authorize this process.

                                                                  2             In addition, pursuant to various agreements between RDI and RFS, transfers of funds

                                                                  3   between them were typical and frequent. The Debtors and RFS believe that it is in the best interests

                                                                  4   of their creditors for the transfers between the two entities to be normalized, and the Debtors intend

                                                                  5   to request that the Court authorize this process to continue.

                                                                  6   J.        DEADLINE FOR FILING OF CLAIMS AND OBJECTIONS TO CLAIMS

                                                                  7             The Debtors propose that a bar date for filing claims be set by the Court at the Status

                                                                  8    Conference. The Debtors are reviewing claims filed against them for potential objections. At this

                                                                  9    early stage of the Cases, however, the Debtors are not yet able to determine the extent of their claim

                                                                 10    objections.

                                                                 11   K.        PLAN AND DISCLOSURE STATEMENT
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12             The Debtors will determine the appropriate timing for filing a plan and disclosure statement
                                        COSTA MESA, CALIFORNIA




                                                                 13   within the exclusivity periods, but do not anticipate that these Cases will remain in chapter 11 longer
                                          ATTORNEYS AT LAW




                                                                 14   than necessary to implement a restructuring as contemplated by the Plan Support Agreement. The

                                                                 15   Debtors (and RFS) tentatively anticipate filing a joint plan and disclosure statement before the end of

                                                                 16   2018.

                                                                 17   L.        LITIGATION

                                                                 18             The Debtors are currently involved in pending litigations in multiple courts in Southern

                                                                 19   California. The Debtors have filed notices of stay in those cases, and will continue to monitor their

                                                                 20   status.

                                                                 21   M.        AVOIDANCE ACTION

                                                                 22             The Debtors will review any potential avoidance actions and do not seek a deadline to file

                                                                 23   such actions at this early juncture of the Cases.

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28   //

                                                                      DOCS_LA#297293.2 76135/001                          8
                                                                                                                                       UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09            Desc
                                                                                                    Main Document    Page 9 of 27


                                                                  1   N.       UNEXPIRED LEASES AND EXECUTORY CONTRACTS

                                                                  2            The Debtors are in the process of reviewing their unexpired leases and executory contracts.

                                                                  3

                                                                  4
                                                                      Dated:     October 15, 2018                   PACHULSKI STANG ZIEHL & JONES LLP
                                                                  5

                                                                  6
                                                                                                                    By:     /s/ William N. Lobel
                                                                  7                                                         William N. Lobel
                                                                                                                            [Proposed] Attorneys for Ruby’s Diner,
                                                                  8                                                         Inc., et al., Debtors and Debtors-in-
                                                                                                                            Possession
                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA#297293.2 76135/001                       9
                                                                                                                                     UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB                Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09                           Desc
                                                                                                        Main Document    Page 10 of 27


                                                                  1                                DECLARATION OF DOUGLAS S. CAVANAUGH

                                                                  2
                                                                                 I, Douglas S. Cavanaugh, hereby declare that the following is true and correct to the best of
                                                                  3
                                                                      my knowledge, information and belief:
                                                                  4
                                                                                 1.       I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Diner, Inc., a
                                                                  5
                                                                      California corporation, the above-captioned debtor and debtor-in-possession (“RDI”). I have served
                                                                  6
                                                                      in the capacity of CEO since RDI’s incorporation in 1985. I am also a 60% shareholder of RDI.
                                                                  7
                                                                                 2.       On August 28, 2018, Ruby’s SoCal Diners, LLC, a Delaware limited liability
                                                                  8
                                                                      company (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company
                                                                  9
                                                                      (“Quality”); Ruby’s Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington
                                                                 10
                                                                      Beach”); Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”);
                                                                 11
                                                                      Ruby’s Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      Springs, Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively, the “SoCal
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Debtors”), filed chapter 11 cases.
                                                                 14
                                                                                 3.       On September 5, 2018, RDI filed a related chapter 11 case. RDI and the SoCal
                                                                 15
                                                                      Debtors are referred to herein as the “Debtors.”
                                                                 16
                                                                                 4.       On September 5, 2018, the Court entered an order jointly administering the Debtors’
                                                                 17
                                                                      Cases, with RDI designated as the lead debtor.
                                                                 18
                                                                                  5.      No party has requested the appointment of a trustee or examiner in the Debtors’
                                                                 19
                                                                      cases. On September 19, 2018, the Office of the United States Trustee (the “UST”) appointed an
                                                                 20
                                                                      official committee of unsecured creditors in the RDI case (the “Committee”).
                                                                 21
                                                                                  6. On September 5, 2018, Ruby’s Franchise Systems, Inc., a California corporation
                                                                 22
                                                                      (“RFS”), an entity affiliated with the Debtors through common ownership and control, commenced a
                                                                 23
                                                                      separate chapter 11 proceeding.
                                                                 24
                                                                                 7.       I submit this declaration (the “Declaration”) in support of the Debtors’ updated
                                                                 25
                                                                      chapter 11 status report (the “Status Report”) to which this Declaration is appended.3 Except as
                                                                 26
                                                                      otherwise indicated, all statements in this Declaration are based upon my review of the Debtors’
                                                                 27
                                                                      books and records, relevant documents and other information prepared or collected by the Debtors’
                                                                 28
                                                                      3
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Status Report, as applicable.

                                                                      DOCS_LA#297293.2 76135/001                                 10
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09             Desc
                                                                                                    Main Document    Page 11 of 27


                                                                  1   employees, or my opinion based on my experience with the Debtors’ operations and financial

                                                                  2   condition.

                                                                  3           8.       With the exception of the monthly operating reports (the “MORs”), which, as

                                                                  4   discussed below, will be filed by October 22, 2018 pursuant to an agreement with the UST as to the

                                                                  5   reporting periods, the Debtors are in compliance with their duties under sections 521, 1106 and 1107

                                                                  6   of the Bankruptcy Code, and also in compliance with the UST requirements. Since the filing of the

                                                                  7   Initial Status Report in these Cases, the Debtors have closed their prepetition bank accounts.

                                                                  8   Evidence of the closing of the prepetition bank accounts is attached hereto as Exhibit “A.”

                                                                  9           9.       On September 26, 2018, the Debtors filed their Periodic Reports on Related Entities

                                                                 10   Regarding Value, Operations and Profitability of Entities in Which the Estates Hold a Substantial or

                                                                 11   Controlling Interest.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           10.      On September 28, 2018, the Debtors filed their Schedules of Assets and Liabilities
                                        COSTA MESA, CALIFORNIA




                                                                 13   (the “Schedules”) and Statements of Financial Affairs (the “SOFAs”). Once the RDI 341(a) has
                                          ATTORNEYS AT LAW




                                                                 14   been concluded, the Debtors will determine if amended Schedules need to be filed.

                                                                 15           11.      As noted above, the Debtors will file their MORs by October 22, 2018. The delay in

                                                                 16   filing the MORs was the result of the Debtors’ historically utilizing a 13-period for preparing their

                                                                 17   financial reporting. As converting the Debtors’ reporting to a monthly basis would be time-

                                                                 18   consuming and would not be cost-effective, the Debtors sought and obtained the agreement of the

                                                                 19   UST to continue to provide their reporting on a 13-period basis. Because some periods have ending

                                                                 20   dates as late as 12 days after the ending of the month, however, preparing and submitting the MORs

                                                                 21   by the 15th of each month would not be possible. Therefore, the Debtors have proposed, with the

                                                                 22   UST’s agreement, that the MORs will be filed 15 days following the ending of each of period, as set

                                                                 23   forth in Exhibit “B” to the Cavanaugh Declaration.

                                                                 24           12.      The UST quarterly fees for the quarter ending September 30, 2018 are due on

                                                                 25   October 31, 2018, and will be paid by the Debtors by the payment deadline.

                                                                 26           13.      At present, the Debtors have filed applications to employ for: (1) Pachulski Stang

                                                                 27   Ziehl & Jones LLP as insolvency counsel for the Debtors; (2) Donlin Recano & Company, Inc. as

                                                                 28   claims agent for the Debtors; and (3) GlassRatner Advisory & Capital Group, LLC, as financial

                                                                      DOCS_LA#297293.2 76135/001                       11
                                                                                                                                     UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09               Desc
                                                                                                    Main Document    Page 12 of 27


                                                                  1   advisor for the Debtors.

                                                                  2             14.    The Debtors anticipate filing applications to employ for: (1) AFP Saddington LLP as

                                                                  3   accountants for the Debtor; and (2) Jeffrey M. Verdon Law Group, LLP to serve as their tax and

                                                                  4   corporate structuring attorneys.

                                                                  5             15.    Since the Petition Dates, the Debtors have continued to operate the Company’s

                                                                  6   business in the ordinary course without material change from their pre-petition operations. The

                                                                  7   Debtors’ major assets and liabilities remain substantially the same as described in the Initial Status

                                                                  8   Report.

                                                                  9             16.    With respect to RDI, the following entities claim an interest in RDI’s cash collateral:

                                                                 10   (1) Credit Management Association, as collateral agent for RDI’s noteholders; (2) the Internal

                                                                 11   Revenue Service; (3) Pillsbury Winthrop Shaw Pittman LLP; and (4) Family Tree Produce (PACA
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   claimant). In the SoCal Debtors’ cases, the following entities assert an interest in some or all of the
                                        COSTA MESA, CALIFORNIA




                                                                 13   SoCal Debtors’ cash collateral: (1) Opus Bank; (2) C&C Partnership; (3) Pillsbury Winthrop Shaw
                                          ATTORNEYS AT LAW




                                                                 14   Pittman LLP; (4) Plaza Bonita, LLC; and (5) Family Tree Produce (PACA claimant).

                                                                 15             17.    As discussed in the Initial Status Report, and in accordance with the Plan Support

                                                                 16   Agreement, the Debtors and RFS contemplate that they will propose a joint chapter 11 plan of

                                                                 17   reorganization in their chapter 11 cases, pursuant to which, among other things, the RDI/RFS

                                                                 18   License Agreement will be terminated and the surviving merged entity will assume the role of

                                                                 19   franchisor of the Ruby’s® brand. The Plan Support Agreement further provides for Two Million

                                                                 20   Dollars ($2,000,000) in debtor-in-possession financing (the “DIP Financing”) from Mr. Craig or his

                                                                 21   designee (the “DIP Lender”), the provision of plan funding by Mr. Craig by way of contribution of

                                                                 22   the DIP Financing, contribution of a note in the face amount of One Million Dollars ($1,000,000)

                                                                 23   owed by RFS to Mr. Craig, and new funds in the amount of One Million Dollars ($1,000,000). In

                                                                 24   addition, the Company Founders will make a “new value” contribution on the Effective Date of the

                                                                 25   Plan. As a result of the proposed implementation of the Plan Support Agreement, all of the assets of

                                                                 26   RDI and RFS will be owned by a reorganized RDI and reorganized RDI will be owned 60% by

                                                                 27   Steve Craig, 24% by Douglas Cavanaugh and 16% by Ralph Kosmides.

                                                                 28             18.    Since the previous status conference, the Debtors and the DIP Lender have been

                                                                      DOCS_LA#297293.2 76135/001                        12
                                                                                                                                       UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09               Desc
                                                                                                    Main Document    Page 13 of 27


                                                                  1   actively involved in the preparation of the DIP Financing documentation and the motion seeking

                                                                  2   approval of the DIP Financing (the “DIP Financing Motion”), and anticipate filing the DIP

                                                                  3   Financing Motion before October 19, 2018.

                                                                  4           19.      On September 19, 2018, the Debtors filed their motion for authority to enter into an

                                                                  5   insurance premium financing agreement and to provide adequate protection (the “Insurance

                                                                  6   Financing Motion”). The Court heard the Insurance Financing Motion on September 21, 2018, and

                                                                  7   requested certain additional information, and the Debtors filed an amended Insurance Financing

                                                                  8   Motion on September 21, 2018 (the “Amended Insurance Financing Motion). On September 21,

                                                                  9   2018, the Court entered its order granting the Amended Insurance Financing Motion.

                                                                 10           20.      The Debtors are in the process of analyzing certain issues regarding the monies owed

                                                                 11   by and between RDI, RFS and the Ruby’s® franchisees/licensees (the “Franchisees”), and the most
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   appropriate means of allowing funds to flow in connection with the Ruby’s franchise system.
                                        COSTA MESA, CALIFORNIA




                                                                 13           21.      Typically, in the past, when a consumer purchased a Ruby’s gift card (at a discount)
                                          ATTORNEYS AT LAW




                                                                 14   from Costco and the consumer used the card to purchase food at a Ruby’s franchised restaurant, RDI

                                                                 15   was required to pay the Franchisee an amount that varies among franchises, but is typically 90% of

                                                                 16   the amount spent by the consumer at the franchised restaurant. There exist significant amounts owed

                                                                 17   to the Franchisees by RDI on account of Costco reimbursements.

                                                                 18           22.      RFS currently serves as the franchisor to the Franchisees, and licenses Ruby’s®

                                                                 19   trademarks, system and intellectual property (the “Marks and Intellectual Property”) from RDI as

                                                                 20   licensor. Under RFS’ agreements with the Franchisees (the “Franchise Agreements”), RFS (as

                                                                 21   franchisor) is entitled to a franchise royalty fee, which is generally the greater of a set dollar amount

                                                                 22   or four percent (4%) of “Gross Sales” (as such term is defined in the Franchise Agreements). As

                                                                 23   licensor of the Marks and Intellectual Property to RFS, pursuant to an Amended and Restated

                                                                 24   Trademark and Intellectual Property License Agreement, dated June 1, 1990 (the “RDI/RFS License

                                                                 25   Agreement”), RDI is entitled to one percent (1%) of the “Gross Sales” generated by RFS and the

                                                                 26   Franchisees as a license fee (the “RDI License Fee”).

                                                                 27           23.      Prepetition, RDI lacked the funds to timely reimburse the Franchisees for honoring

                                                                 28   the Costco gift cards presented to them by consumers. As a result, the Franchisees have withheld

                                                                      DOCS_LA#297293.2 76135/001                       13
                                                                                                                                       UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09                  Desc
                                                                                                    Main Document    Page 14 of 27


                                                                  1   payment of royalties to RFS, and RFS has not paid RDI pursuant to the RDI/RFS License

                                                                  2   Agreement.

                                                                  3           24.      RFS and I believe it will be in the best interest of their creditors for the process of

                                                                  4   transfers among RDI, RFS and the Franchisees to begin again and the Debtors intend to request that

                                                                  5   the Court authorize this process.

                                                                  6           25.      In addition, pursuant to various agreements between RDI and RFS, transfers of funds

                                                                  7   between them were typical and frequent. The Debtors and RFS believe that it is in the best interests

                                                                  8   of their creditors for the transfers between the two entities to be normalized, and the Debtors intend

                                                                  9   to request that the Court authorize this process to continue.

                                                                 10           26.      The Debtors propose that a bar date for filing claims be set by the Court at the Status

                                                                 11    Conference. The Debtors are reviewing claims filed against them for potential objections. At this
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12    early stage of the Cases, however, the Debtors are not yet able to determine the extent of their claim
                                        COSTA MESA, CALIFORNIA




                                                                 13    objections.
                                          ATTORNEYS AT LAW




                                                                 14           27.      The Debtors will determine the appropriate timing for filing a plan and disclosure

                                                                 15   statement within the exclusivity periods, but do not anticipate that these Cases will remain in chapter

                                                                 16   11 longer than necessary to implement a restructuring as contemplated by the Plan Support

                                                                 17   Agreement. The Debtors (and RFS) tentatively anticipate filing a joint plan and disclosure statement

                                                                 18   before the end of 2018.

                                                                 19           28.      The Debtors are currently involved in pending litigations in multiple courts in

                                                                 20   Southern California. The Debtors have filed notices of stay in those cases, and will continue to

                                                                 21   monitor their status.

                                                                 22           29.      The Debtors will review any potential avoidance actions and do not seek a deadline to

                                                                 23   file such actions at this early juncture of the Cases.

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28   //

                                                                      DOCS_LA#297293.2 76135/001                         14
                                                                                                                                         UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09            Desc
                                                                                                    Main Document    Page 15 of 27


                                                                  1           30.      The Debtors are in the process of reviewing their unexpired leases and executory

                                                                  2   contracts.

                                                                  3           I declare under penalty of perjury pursuant to the laws of the United States of America that

                                                                  4   the foregoing is true and correct.

                                                                  5           Executed October 15, 2018, at Newport Beach, California.

                                                                  6
                                                                                                                    [Holographic Signature to Follow]_____
                                                                  7                                                 Douglas S. Cavanaugh
                                                                  8

                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA#297293.2 76135/001                       15
                                                                                                                                     UPDATED CHAPTER 11 STATUS REPORT
Case 8:18-bk-13311-CB   Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09   Desc
                         Main Document    Page 16 of 27




                                 EXHIBIT “A”
Case 8:18-bk-13311-CB   Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09   Desc
                         Main Document    Page 17 of 27




                                                                       EXHIBIT "A"
                                                                          Page 16
Case 8:18-bk-13311-CB   Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09   Desc
                         Main Document    Page 18 of 27




                                                                       EXHIBIT "A"
                                                                          Page 17
Case 8:18-bk-13311-CB   Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09   Desc
                         Main Document    Page 19 of 27




                                                                       EXHIBIT "A"
                                                                          Page 18
Case 8:18-bk-13311-CB   Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09   Desc
                         Main Document    Page 20 of 27




                                                                       EXHIBIT "A"
                                                                          Page 19
Case 8:18-bk-13311-CB   Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09   Desc
                         Main Document    Page 21 of 27




                                                                       EXHIBIT "A"
                                                                          Page 20
Case 8:18-bk-13311-CB   Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09   Desc
                         Main Document    Page 22 of 27




                                                                       EXHIBIT "A"
                                                                          Page 21
Case 8:18-bk-13311-CB   Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09   Desc
                         Main Document    Page 23 of 27




                                 EXHIBIT “B”
Case 8:18-bk-13311-CB      Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09       Desc
                            Main Document    Page 24 of 27
                               Ruby's Diner, Inc.
                              Fiscal Calendar 2018
           Period   Week        Start           End     MOR Filing Date
                    01   01   01/01/18       01/07/18
                    02   02   01/08/18       01/14/18
            01
                    03   03   01/15/18       01/21/18
                    04   04   01/22/18       01/28/18
                    01   05   01/29/18       02/04/18
                    02   06   02/05/18       02/11/18
            02
                    03   07   02/12/18       02/18/18
                    04   08   02/19/18       02/25/18
                    01   09   02/26/18       03/04/18
                    02   10   03/05/18       03/11/18                     `
            03
                    03   11   03/12/18       03/18/18
                    04   12   03/19/18       03/25/18
                    01   13   03/26/18       04/01/18
                    02   14   04/02/18       04/08/18
            04
                    03   15   04/09/18       04/15/18
                    04   16   04/16/18       04/22/18
                    01   17   04/23/18       04/29/18
                    02   18   04/30/18       05/06/18
            05
                    03   19   05/07/18       05/13/18
                    04   20   05/14/18       05/20/18
                    01   21   05/21/18       05/27/18
                    02   22   05/28/18       06/03/18
            06
                    03   23   06/04/18       06/10/18
                    04   24   06/11/18       06/17/18
                    01   25   06/18/18       06/24/18
                    02   26   06/25/18       07/01/18
            07
                    03   27   07/02/18       07/08/18
                    04   28   07/09/18       07/15/18
                    01   29   07/16/18       07/22/18
                    02   30   07/23/18       07/29/18
            08
                    03   31   07/30/18       08/05/18
                    04   32   08/06/18       08/12/18
                    01   33   08/13/18       08/19/18
                    02   34   08/20/18       08/26/18
            09
                    03   35   08/27/18       09/02/18
                    04   36   09/03/18       09/09/18
                    01   37   09/10/18       09/16/18
                    02   38   09/17/18       09/23/18
            10
                    03   39   09/24/18       09/30/18
                    04   40   10/01/18       10/07/18      10/22/18
                    01   41   10/08/18       10/14/18
                    02   42   10/15/18       10/21/18
            11
                    03   43   10/22/18       10/28/18
                    04   44   10/29/18       11/04/18      11/19/18
                    01   45   11/05/18       11/11/18
                    02   46   11/12/18       11/18/18
            12
                    03   47   11/19/18       11/25/18
                    04   48   11/26/18       12/02/18      12/17/18
                    01   49   12/03/18       12/09/18
                    02   50   12/10/18       12/16/18
            13
                    03   51   12/17/18       12/23/18
                    04   52   12/24/18       12/30/18      01/14/19
                                                                              EXHIBIT "B"
                                                                                 Page 22
Case 8:18-bk-13311-CB      Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09       Desc
                            Main Document    Page 25 of 27
                               Ruby's Diner, Inc.
                              Fiscal Calendar 2018
           Period   Week        Start           End     MOR Filing Date
                    01   01   01/01/19       01/07/19
                    02   02   01/08/19       01/14/19
            01
                    03   03   01/15/19       01/21/19
                    04   04   01/22/19       01/28/19      02/12/19
                    01   05   01/29/19       02/04/19
                    02   06   02/05/19       02/11/19
            02
                    03   07   02/12/19       02/18/19
                    04   08   02/19/19       02/25/19      03/12/19
                    01   09   02/26/19       03/04/19
                    02   10   03/05/19       03/11/19                     `
            03
                    03   11   03/12/19       03/18/19
                    04   12   03/19/19       03/25/19      04/09/19
                    01   13   03/26/19       04/01/19
                    02   14   04/02/19       04/08/19
            04
                    03   15   04/09/19       04/15/19
                    04   16   04/16/19       04/22/19      05/07/19
                    01   17   04/23/19       04/29/19
                    02   18   04/30/19       05/06/19
            05
                    03   19   05/07/19       05/13/19
                    04   20   05/14/19       05/20/19      06/04/19
                    01   21   05/21/19       05/27/19
                    02   22   05/28/19       06/03/19
            06
                    03   23   06/04/19       06/10/19
                    04   24   06/11/19       06/17/19      07/02/19
                    01   25   06/18/19       06/24/19
                    02   26   06/25/19       07/01/19
            07
                    03   27   07/02/19       07/08/19
                    04   28   07/09/19       07/15/19      07/30/19
                    01   29   07/16/19       07/22/19
                    02   30   07/23/19       07/29/19
            08
                    03   31   07/30/19       08/05/19
                    04   32   08/06/19       08/12/19      08/27/19
                    01   33   08/13/19       08/19/19
                    02   34   08/20/19       08/26/19
            09
                    03   35   08/27/19       09/02/19
                    04   36   09/03/19       09/09/19      09/24/19
                    01   37   09/10/19       09/16/19
                    02   38   09/17/19       09/23/19
            10
                    03   39   09/24/19       09/30/19
                    04   40   10/01/19       10/07/19      10/22/19
                    01   41   10/08/19       10/14/19
                    02   42   10/15/19       10/21/19
            11
                    03   43   10/22/19       10/28/19
                    04   44   10/29/19       11/04/19      11/19/19
                    01   45   11/05/19       11/11/19
                    02   46   11/12/19       11/18/19
            12
                    03   47   11/19/19       11/25/19
                    04   48   11/26/19       12/02/19      12/17/19
                    01   49   12/03/19       12/09/19
                    02   50   12/10/19       12/16/19
            13
                    03   51   12/17/19       12/23/19
                    04   52   12/24/19       12/30/19      01/14/20
                                                                              EXHIBIT "B"
                                                                                 Page 23
        Case 8:18-bk-13311-CB                   Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09                                      Desc
                                                 Main Document    Page 26 of 27



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled: UPDATED CHAPTER 11 STATUS REPORT
DATED OCTOBER 15, 2018; DECLARATION OF DOUGLAS S. CAVANAUGH IN SUPPORT THEREOF will
be served or was served (a) on the judge in chamber in the form and manner required by LBR 5005-2(d); and
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/15/2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On ___________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 10/15/2018, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/15/2018                   Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 114 Filed 10/15/18 Entered 10/15/18 17:48:09                                      Desc
                                                 Main Document    Page 27 of 27


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Meghan Canty mcanty@tocounsel.com, lkwon@tocounsel.com;sschuster@tocounsel.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Michael J Hauser michael.hauser@usdoj.gov
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.inforuptcy.com;dkupetz@ecf.inforuptcy.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
